Citation Nr: 0513553	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02 13-977	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from January to April 
1958.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for a TDIU.

In April 2004, the Board remanded the claim to the RO for 
additional evidentiary development.  Specifically, the Board 
directed the RO to schedule the veteran for a VA orthopedic 
examination, which was conducted in May 2004.  The Board 
also directed the RO to ask the veteran to submit additional 
information regarding his employment history, which he did in 
May 2004 (see VA Form 21-8940).


FINDING OF FACT

Because of the severity of the bilateral knee disability, the 
veteran is precluded from securing and maintaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria have been met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
merely inconsequential.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).


Factual Background

The veteran is currently service-connected for degenerative 
joint disease (DJD) with total knee replacements in both the 
left and right knees.  The record indicates he first 
underwent a right knee replacement in 1997, and then a left 
knee replacement in 2001.  He received temporary total 
disability ratings for periods of convalescence following 
each of these surgeries.  38 C.F.R. § 4.30 (2004).

The report of a May 2004 VA orthopedic examination indicates 
the veteran believed he was unemployable.  His education and 
employment history were noted in detail.  He completed an 8th 
grade education and had no further education or training.  He 
initially worked at Erie Drug Company, filling orders for 
stores.  He worked as a laborer in construction until 1964.  
In 1973, he was a machine worker with small press and drill 
machines, and was standing most of the time while employed.  
In 1976, he went to work for Superior Bronze Company where he 
was required to lift up to 30 lbs on average as a molder.  He 
drove a cab from 1988 through 1994, and last worked in 1994.  
He said that while he was driving the cab, his leg would go 
numb when it was bent too long and that he is unable to drive 
very far as a result of this.

The veteran complained of a constant burning pain in his 
knees, usually 7/10 in severity.  He also described numbness 
and tingling in both knees.  He reported some instability, 
but denied any locking phenomenon.  He reported daily flare-
ups in both knees where he was unable to do anything but sit 
or lay down for up to an hour at a time.  On objective 
physical examination, the left knee had full extension to 
0 degrees through all testing.  Passive flexion of the left 
knee was limited by pain with measurements noted between 83 
and 93 degrees after 5 repetitions.  Active left knee flexion 
was limited by pain with measurements noted between 85 and 94 
degrees after 5 repetitions.  Extension of the right knee was 
limited by 5 degrees.  Passive flexion was limited by pain 
with measurements noted between 60 and 71 degrees after 5 
repetitions.  Active flexion of the right knee was limited by 
pain with measurements noted between 63 and 65 after 5 
repetitions.

The VA examiner opined:

It is this examiner's opinion that the veteran's 
current level of impairment [is] due primarily to 
his degenerative joint disease and total knee 
replacement residual of the knees or is at least 
as likely as not due to his total knee 
replacements or degenerative joint disease of the 
knees. 



VA treatment records reveal, in October 2004, the veteran 
underwent a second right knee replacement.  In November 2004, 
the RO issued a decision granting him another temporary total 
disability rating under § 4.30, this time for his 
convalescence from October 2004 through November 2005.  
Thereafter, pending the results of a future VA examination, 
the RO informed him he would be assigned a 30 percent rating 
for each knee, and a combined rating of 60 percent with a 
bilateral factor of 5.1.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.  In 
addition, disabilities of one or both upper extremities, or 
one or both lower extremities, including the bilateral 
factor, are considered one disability under this section.  
Id.  

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18 
(2004).  Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in 
service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19 (2004).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

As mentioned, the veteran has had a temporary total 
disability rating since his second right knee replacement in 
October 2004.  This rating will continue until December 2005.  
Pending the results of a future VA examination, the RO has 
stated that he will be assigned a 30 percent rating for each 
knee and a combined rating of 60 percent with a bilateral 
factor of 5.1.  So even assuming he recovers to a certain 
degree after the surgery, he will still meet the threshold 
minimum rating criteria for consideration of a TDIU.  See 38 
C.F.R. § 4.16 (2005).

The veteran reported he last worked in October 1995 as a cab 
driver, but had to stop because of his disability (see VA 
Form 21-8940).  He had worked as a cab driver for 7 years, 
but could no longer drive for long periods of time because of 
knee pain and numbness.  Prior to working as a cab driver, he 
had worked in construction and various other labor-intensive 
type jobs.  He is currently 69 years old and has an 8th grade 
education.  

Although the RO granted the veteran a temporary total 
disability rating following his second right knee 
replacement, his claim for a TDIU was denied because it was 
believed he could perform sedentary work.  Absent affirmative 
evidence of employability, however, mere speculation as to a 
claimant's employability cannot form the basis for the 
Board's denial of a TDIU.  See Bowling v. Principi, 
15 Vet. App. 1, 8 - 9 (2001); James v. Brown, 7 Vet. 
App. 495, 497 (1995)  (reversing denial of § 4.16(a) TDIU-
rating claim when Board 'was not convinced that there were 
not some jobs [that the applicant] could do' but did not cite 
any evidence in support of its conclusion); Brown v. Brown, 4 
Vet. App. 307, 309 (1993) (reversing denial of § 4.16(a) 
TDIU-rating claim because '[t]he BVA, in speculating on [the 
veteran's] employability, did not point to a single piece of 
evidence supporting its conclusion that the veteran is able 
to pursue substantially gainful employment').  

As the May 2004 VA examiner indicated, the veteran's level of 
functional impairment is directly attributable to the DJD in 
his knees.  The evidence also indicates he is currently 
unemployable because of this service-connected disability.  
Therefore, especially when giving him the benefit of the 
doubt with regards to his unemployability, the Board finds a 
TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004); see, too, Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

The claim for a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


